PD-0604-15
                        PD-0604-15                      COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                        Transmitted 5/21/2015 4:32:39 PM
                                                         Accepted 5/22/2015 11:28:03 AM
                                                                          ABEL ACOSTA
                          No. 07-14-00038-CR                                      CLERK

                IN THE COURT OF CRIMINAL APPEALS

                      OF THE STATE OF TEXAS


PRISCILLA SANDERS,                                            Appellant

v.

THE STATE OF TEXAS,                                            Appellee



                      Appeal from Swisher County



                               * * * * *

               STATE’S MOTION TO EXTEND TIME FOR
                            FILING ITS
               PETITION FOR DISCRETIONARY REVIEW

                               * * * * *

May 22, 2015                Lisa C. McMinn
                       State Prosecuting Attorney
                         Bar I.D. No. 13803300

                            John R. Messinger
                     Asst. State Prosecuting Attorney
                          Bar I.D. No. 24053705

                            P. O. Box 13046
                         Austin, Texas 78711
                       512/463-1660 (Telephone)
                          512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its

petition for discretionary review to and including the 22nd day of May, 2015. A

motion for rehearing was denied on April 17, 2015, and its petition was due May 18,

2015. The State’s petition is being filed this day. In addition to working on a petition

that was submitted last Friday, and three other petitions to be submitted during the

next two weeks, undersigned counsel spent significant time in the last month preparing

for a speaking engagement, something that is not ordinarily part of his duties. No

previous motions to extend the deadline for filing this petition have been filed.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until May 22, 2015, be granted.



                                               Respectfully submitted,


                                                 /s/ John R. Messinger
                                               JOHN R. MESSINGER
                                               Assistant State Prosecuting Attorney
                                               Bar I.D. No. 24053705

                                               P.O. Box 13046
                                               Austin, Texas 78711
                                               512/463-1660 (Telephone)

                                           1
                                             512/463-5724 (Fax)

                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Petition for Discretionary Review has been eFiled or e-mailed on this the 21st day of

May, 2015 to:

Tina Davis Rincones
Swisher County Attorney Pro Tem
109 E 6th Street
Plainview, Texas 79072
trincones@redraiderlaw.com

Aaron R. Clements
Hurley & Guinn
1805 13th Street
Lubbock, Texas 79401
aaronrc@swbell.net




                                               /s/ John R. Messinger
                                             John R. Messinger
                                             Assistant State Prosecuting Attorney




                                         2